Exhibit 99.1 Customers Bank SM 1015 Penn Avenue Wyomissing, PA 19610 Contacts: Jay Sidhu, Chairman & CEO 610-935-8693 Richard Ehst, President & COO 610-917-3263 Investor Contact: James D. Hogan, CFO 484-359-7113 CUSTOMERS BANCORP ANNOUNCES RECORD EARNINGS FOR THE SECOND QUARTER 2013 Wyomissing, PA – July 15, 2013 – Customers Bancorp, Inc. (Nasdaq: CUBI) today reported net income of $8,225,662 or $0.38 per diluted share for the second quarter of 2013.Highlights for the second quarter 2013 included: · Compared to second quarter, 2012 which included $8.8 million of security gains, net income increased $1.7 million of 26.5% in the second quarter, 2013. · Diluted EPS in the second quarter, 2012 was $0.56 compared to $0.38 in the second quarter, 2013. · For the quarter ended June 30, 2013, ROA was 0.98% and ROE was 10.11%.Total assets at June 30, 2013 were $3.8 billion. · Capital ratios1 remained strong with Tier 1 Leverage of 11.20% and Total Risk Based Capital of 12.52% at June 30, 2013. · Asset quality remained strong as NPA’s in originated portfolio were $ 20.6 million or 0.61% of average assets at June 30, 2013. · Loans and deposits continued strong growth. · Book value per common share was $15.40 at June 30, 2013 compared to $13.99 at June 30, 2012. “We are pleased to announce that continued execution of our business strategy resulted in strong loan demand through organic growth that generated significant increases in revenues” stated Jay Sidhu, Chairman and CEO of Customers Bancorp, Inc.“The Bank continues to see consistent growth in our loan portfolios while maintaining our margin.During the second quarter ended June 30, 2013, net loans, including loans held for sale, grew from approximately $1.9billion at June 30, 2012 to $3.2billion at June 30, 2013, a 68.5% increase.Total deposits at June 30, 2012 were approximately $1.9billion compared to $2.8billion at June 30, 2013, a 44.0% increase.In addition to strong earnings in the second quarter of 2013, we raised $103.5million in gross proceeds from the sale of our voting common stock.We plan to remain very focused on building shareholder value through our organic growth strategy and continue to build a strong balance sheet and profitable franchise”. 1 Risk Weighted Assets is an estimate of $3.0 billion pending the final Call Report. James Hogan, Executive Vice President and CFO, stated “Our second quarter earnings continued the pattern of growth we saw in the first quarter.Maintaining margins while growing the balance sheet has directly contributed to the strong earnings.Our net interest margin has remained strong at 3.26%.Since we are asset sensitive, we believe we can maintain our margins in a rising rate environment.Fee income continued to grow as fees were 23.9% of net revenue.Fees from the lending areas as well as BOLI income also showed significant growth.Although expenses grew 15.9% compared to the same quarter last year to accommodate the growth and the expansion into New York and New England, we continue to grow revenue faster than expenses.The Bank’s efficiency ratio was 49.44% in the second quarter of 2013 which reflects favorably on the Bank’s goal of growing revenue twice as fast as expenses”. Our provision for loan losses was $4.6million in the second quarter compared to $2.7million in the same quarter last year.Charge offs were $3.1million, including $2.0million that was eighty-percent guaranteed by the FDIC.(Expected reimbursement from the FDIC is $1.6million.) In addition, Mr. Sidhu continued, “the foundation of our business strategy is built upon providing exceptional service to our customers delivered by very experienced bankers who are supported by state of the art technology.Our organic growth in the second quarter indicates that we can attract new customers and provide the services they need”. As we stated in our press release of June 26, 2013, we believe we have a unique opportunity with our relationship with Religare Enterprises Limited (Religare) to serve businesses and professionals from East Asia doing business or living in the United States, and businesses who want to take advantage of opportunities in South East Asia.We also expect our relationship with Religare to serve as a continuing source of referrals between our two companies.We are optimistic this investment2, over the long term will help increase shareholders’ value, add to our earnings and better serve our customer base. 2 This gives us and our partners access to the third largest economy in the world. Page 2 of 8 EARNINGS SUMMARY (dollars in thousands, except per-share data) Q2 Q1 Q2 Net income applicable to common shareholders $ $ $ 6,504 * Diluted earnings per share $ $ $ Return on average assets (%) % % % Return on average common equity (%) % % % Equity to Assets (%) % % % Net interest margin (%) % % % Efficiency ratio (%) % % % Average shares outstanding Book value per common share (period end) $ $ $ Tangible book value per common share (period end) $ $ $ * includes $8.8 million in security gains Net Income and Revenue Growth Even including securities gains of $8.8million in the second quarter of 2012, the growth in total net revenue during the second quarter 2013 increased 24.8% over the same period in 2012, driven by increases in net interest income and non-interest income. Net interest income increased by $11.8million which was primarily the result of growth in the loan portfolio and planned reduction in funding costs.Non-interest income declined by $5.1million related primarily due to security gains realized in the second quarter of 2012 offset by an increase in warehouse lending fees of $0.5million and $2.5million of accretion related to the FDIC loss sharing receivable, offsetting some of our provision for loan loss expense.Non-interest expenses were up approximately 15.9% in the second quarter 2013 compared to the same period in 2012.The increase was primarily driven by higher costs for staffing, occupancy and technology infrastructure related to bringing on our New York and New England lending teams and to support continued growth of our balance sheet. Loan Growth Loan growth year over year was primarily attributable to growth in warehouse loans of $336.9million, commercial loans of $361.7million, consumer loans of $77.4 million and multi-family loans of $542.8million, which was a business function still in the building phase in early 2012. Deposit Growth The average cost of deposits fell 40 basis points from the second quarter of 2012 due to a focus on pricing down higher cost money market accounts and CDs.Non-interest demand deposits also contributed to the decrease in cost of deposits with growth of 72% over the same period in 2012 as we introduced new cash management products, and brought on escrow deposits related to our multi-family customers and warehouse lending related accounts. Page 3 of 8 Asset Quality Total non-performing assets in the originated loan portfolio decreased by $4.4million from March 31, 2013 to $20.5million at June 30, 2013.Other real estate owned in the originated portfolio increased approximately $1.4million during the second quarter to $4.5million at June30, 2013 compared to $3.1million at March 31, 2013. Total non-performing assets in the covered portfolio decreased by $2.7million to $12.3million at June 30, 2013 from $15.0million at March 31, 2013 relating primarily to the charge off previously mentioned.New originations continue to perform very well with almost no delinquencies or charge offs. Interest rate risk position helps in a higher rate environment. The Bank remained asset sensitive at June 30, 2013 and expects to benefit from rising rates.Due to the extremely short term nature of the mortgage warehouse loans, Customers Bank maintains a relatively minor investment portfolio, decreasing any significant impact from mark to market with rising rates. Customers Bancorp, Inc. listed on the Nasdaq in late May 2013 and trades under the symbol CUBI.Its closing price on July 12, 2013 was $17.50, reporting about 113% of June 30, 2013 book value and 11.5x annualized 2013 earnings. Page 4 of 8 CONSOLIDATED BALANCE SHEET - UNAUDITED (Dollars in thousands) Percent Percent Q2 Q1 Q2 Change Change Q2'13 vs Q1'13 Q2'13 vs Q2'12 Cash & Due From Banks % % Interest Earning Deposits % % Federal Funds Sold - - - % % Cash and Cash Equivalents % % Investment Securities Available for Sale, at Fair Value % % Investment Securities, Held-to-Maturity - - - % % Loans Held for Sale % % Loans receivable not covered by Loss Sharing Agreements with the FDIC % % Loans receivable covered under Loss Sharing Agreements with the FDIC -10.2
